PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/994,717
Filing Date: 31 May 2018
Appellant(s): Ilinich et al.



__________________
Mark A. Harper
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16th, 2021 

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 16th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanty (US 2017/0101705)
Claims 1 and 3 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US2017/0101705) in view of Harrison (US2015/0101718) and in further view of Foster (US2012/0152416)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US 2017/0101705) in view of Harrison (US 2015/0101718) and Foster (US 2012/0152416), as applied to claim 1, and in further view of Luckey (US 2012/0073347)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US 2017/0101705) as applied to claim 11, in further view of Harrison (US 2015/0101718)
Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US2017/0101705) as applied to claim 11.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US 2017/0101705) as applied to claim 11, and in view of Foster (US 2012/0152416)/
Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (US 2017/0101705) in view of Harrison (US 2015/0101718) and Foster (US 2012/0152416).

(2) Response to Argument

Response to Section A. Rejection of Claims 11, 13, and 15 Under 35 U.S.C. §102(a)(1) as Being Anticipated by Mohanty (US 2017/0101705)

	Appellant argues (page 7 – page 8, top)  that Mohanty distinguishes between cooling and quenching and that the aluminum blank of Mohanty is cooled between heating and stamping, and quenched after stamping, therefore Mohanty does not meet the claimed limitation of “intermediate quench”. The examiner respectfully disagrees. 
	First, quenching is a known form of cooling in the art that a person of ordinary skill in the art would readily understand and Mohanty teaches that the step between the solution treatment and forming step is a cooling step [0010] and clearly depicts a cooling step in Fig 2, therefore, the “cooling step” of Mohanty meets the broadest reasonable interpretation of “intermediate quench” because as currently claimed in claim 11, the intermediate quench is not limited to any specific rate of temperature change. 
“Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification” (See MPEP 2173.02 I). Appellant has not defined “quenching” or “intermediate quench” in the specification nor provided any evidence or showing to distinguish their intermediate quench from other forms of cooling. Therefore, Appellant has not properly rebutted the prima facie case that the cooling step of Mohanty anticipates “intermediate quench” as currently claimed in claim 11.	 

Further, the broadest reasonable interpretation of the term “quenching” is “cooling” because “quenching” is not limited to a particular cooling rate or cooling rate range in the art, for example, as shown in WO2019/068767 (noted in the OA of 9/16/20) (Henceforth known as “Gerald”), which teaches a similar method to both Mohanty and the claimed invention, Gerald explicitly says that an aluminum alloy is cooled to an intermediate temperature, and that the “cooling rate” is preferably 100 K/s, which is within the claimed quenching rate of dependent claim 12. In another example, NPL “Quenching Theory and Technology” by Liscic B., et al., Chapter 2 (titled “Quenching of Aluminum Alloys”) shows on page 65 in Figure 2.20, average quench rates for a 7xxx series aluminum alloy, wherein these quench rates are well-below those claimed in dependent claim 12. Therefore, the plain meaning of a “quenching” step is a cooling step, which Mohanty clearly teaches.

Appellant argues (page 9 – page 10, top) that the examiner’s “reliance of Fig. 2 to compare “slopes of both steps” and reach a conclusion that Mohanty discloses an intermediate quench between heating and stamping of a blank is in error”. The examiner respectfully disagrees. 
MPEP 2125 II, states “when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value” (emphasis respectfully added). In the OA of 9/16/20, the rejection did not rely on a measurement of Fig. 2 nor a derivation of the slopes of the cooling steps to reach a conclusion that Mohanty discloses an intermediate quench; to the contrary, Fig. 2 of Mohanty was relied upon only to establish that Mohanty clearly describes/depicts multiple cooling steps as required by claim 11. In fact, the examiner explicitly acknowledged [on page 17, bottom paragraph, OA of 9/16/20] that Mohanty, including Fig 2. of Mohanty, does not provide enough evidence to assert that the intermediate cooling step would be performed from 100 – 500 °C/s and relied on Harrison (US2015/0101718) to treat the rate of cooling for the intermediate quench, when claimed in claims 1 and 17.
The issue is not that the examiner has utilized Fig. 2 in an improper manner to determine the cooling rates based on those slopes, but rather that said slopes were compared to further support that the person of ordinary skill would readily appreciate that the temperature was decreasing in both steps (in view of  temperature on the y axis and time on the x axis). That is, the person of ordinary skill would readily appreciate that those steps are cooling steps. Furthermore, it has been held that “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)” (See MPEP 2125 I) and “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (See MPEP 2123 I).

Appellant argues (pages 10, middle) that Mohanty teaches that quenching is done after it has been formed, which fails to meet the claimed limitations of “quenching and forming” a blank into a part in one step as recited in Claim 11. The examiner respectfully disagrees.
Specifically, Appellant incorrectly submits that the claim recites that “quenching and forming” are performed “in one step”. While the steps of quenching and forming are disclosed in one singular line in claim 11, this does not require that both quenching and forming are performed “in one step”. For comparison, claims 1 and 17 of the claimed invention states “simultaneously performing a secondary quench on the bank and forming the blank into a part” (emphasis added). Clearly, the claim limitations of “simultaneously performing a secondary quench on the bank and forming the blank into a part” and “performing a secondary quench on the blank and forming the blank into a part” do not have identical scopes. Therefore, the examiner disagrees with Appellant’s argument that Mohanty does not anticipate claim 11 because claim 11 requires that the secondary quench and forming are performed in one step. The claim language of claim 11 only requires that a secondary quench and forming of blank are performed. 

Response to Section B. Rejection of Claims 1 and 3-10 Under 35 U.S.C. §103 as Being Unpatentable over Mohanty (US 2017/0101705) View of Harrison (US 2015/0101718) and Foster (US 2012/0152416).

Appellant argues (page 13, middle, “comment 4”) that for the same reasons stated in claim 11, Mohanty fails to disclose an intermediate quench between heating and stamping of a blank. In response, the examiner is relying on the examiner’s previous comments in Section A., and incorporating said comments in the discussion hereto.

Appellant argues (page 13, middle, “comment 5”) that Harrison is about artificial aging of 7xxx series alloys and not related to an intermediate quench, and that Harrison teaches that quenching occurs after solution treatment of the material followed by being set aside or during stamping. 
However, both Mohanty and Harrison are both prior art references that pertain to the treatment of 7xxx series aluminum alloys, making them references in the same field of endeavor. As stated in MPEP 2141.01(a) I, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”. In this case, the references of Mohanty and Harrison meet scenario “(1)”, making them analogous art. 
Further, as stated above, Mohanty teaches a cooling step between the solution treatment and the forming step, which meets the broadest reasonable interpretation of “intermediate quench” (without a specified temperature rate of change). The examiner acknowledged that Mohanty does not provide enough evidence that the intermediate cooling step would be performed from 100 – 500⁰C/s. The examiner looked to Harrison, which teaches in [0017] that after a solution treatment, a quenching step may be performed to rapidly cool the alloy, and that “due to the rapid cooling, the atoms in the alloy do not have time to diffuse long enough distances to form two or more phases in the alloy”, and expressly teaches that the quench rate may be 100°C/sec. 
Therefore, both Mohanty and Harrison are analogous art in same field of endeavor, and a person of ordinary skill in the art would be motivated to use the quench rate disclosed in Harrison in the cooling step of Mohanty in order to prevent the aluminum alloy from forming two or more phases. Given that Mohanty already discloses a cooling step between the solution treatment and the forming step, and that said cooling step would necessarily have some rate of cooling, a person of ordinary skill in art would have a reasonable expectation of success in applying the rate disclosed in Harrison. 

Appellant argues (page 13, middle, “comment 6”) that “the Office acknowledges Foster fails to disclose transferring the blank to a stamping die, and to account for this deficiency concludes with a broad conclusionary statement”. 
Appellant incorrectly submits that the Office acknowledges Foster fails to disclose transferring the blank to a stamping die. In fact, both Mohanty and Foster disclose that the blank is transferred to stamping die [Mohanty, 0055, 0060] [Foster, 0012]. 
The examiner acknowledged that Mohanty does teach that the transferring step occurs in approximately 20 seconds [Mohanty, 0017], but that Mohanty did not teach that the transferring step is 10 seconds or less nor that the forming and secondary quenching are performed simultaneously. The examiner looked to Foster, which teaches that after a solution treatment, a sheet blank is transferred to a set of cold dies where the blanked is stamped/formed and quenched [Foster, 0012 – 0014]. Foster teaches that the transferring time is 10 seconds or less to minimize heat loss [0012] and stamping/forming and quenching is done at the same time (in cold dies) “so that the microstructure is maintained after removal from the dies” [0018].  
The examiner found that it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the time between solutionizing and stamping, 20 seconds, as taught by Mohanty and replaced it with the time of within 10 seconds, as taught by Foster, and also would have been obvious to one of ordinary skill in the art to have replaced the stamping and subsequent quenching as taught by Mohanty with the simultaneous cold die stamping/quenching as taught by Foster. This would ensure that heat loss from the forming temperature was minimized, prior to stamping/forming and would ensure that the stamped aluminum alloy temperature was sufficiently low prior to removing from the dies such that the microstructure is maintained, as taught by Foster.  
While the transfer step of Foster occurs after the solution treatment, the examiner stated in the OA of 9/16/20 on page 18, middle, that an ordinarily skilled artisan is not an automaton and would have motivation and ordinary creativity to combine the teachings of Foster and Harrison, with those of Mohanty, given the disclosed benefits of Foster (See MPEP 2143.03 I). These benefits as taught by Foster would still reasonably apply to the method of Mohanty a person of ordinary skill in the art would readily understand that the teachings of Foster could be applied after the intermediate cooling step of Mohanty.
	For instance, contrary to Appellant’s assertion (page 12, top) that “to ensure minimal heat loss is contrary to an “intermediate quench””, Mohanty clearly recognizes that the aluminum blank is a cooled to a forming temperature and then transferred to, and formed in, a forming device [0010]. Given that Mohanty appreciates that the forming temperature is important, the benefit of a fast transfer (10 seconds or less) to the forming device/die to ensure minimal heat loss, as disclosed by Foster, would be a benefit that a person of ordinary skill and ordinary creativity would recognize as also applicable to Mohanty. 

Response to Section C. Rejection of Claim 2 Under 35 U.S.C. §103 as Being Unpatentable Over Mohanty (US 2017/0101705) in View of Harrison (US 2015/0101718) and Foster (US 2012/0152416) and Further in View of Luckey (US 2012/0073347).
Appellant has stated that Claim 2 depends on independent claim 1, which is believed to be allowable, therefore, Claim 2 is allowable. In response, the examiner is relying on the examiner’s previous comments in Section A. and B., and incorporating said comments in the discussion hereto.  

Response to Section D. Rejection of Claim 12 Under 35 U.S.C. §103 as Being Unpatentable Over Mohanty (U.S. 2017/0101705) in View of Harrison (U.S.2015/0101718).
Appellant has stated that Claim 12 depends on independent claim 1, which is believed to be allowable, therefore, Claim 12 is allowable. In response, the examiner is relying on the examiner’s previous comments in Section A. and B., and incorporating said comments in the discussion hereto.  

Response to Section E. Rejection of Claims 13-14 Under 35 U.S.C. §103 as Being Unpatentable Over Mohanty (U.S. 2017/0101705).
Appellant has stated that Claims 13 – 14 depend from independent claim 11, which is believed to be allowable, therefore, Claims 13 – 14 are allowable. In response, the examiner is relying on the examiner’s previous comments in Section A., and incorporating said comments in the discussion hereto.  

Response to Section F. Rejection of Claim 16 Under 35 U.S.C. §103 as Being Unpatentable Over Mohanty (U.S. 2017/0101705) in View of Foster (U.S.2012/0152416).
Appellant has stated that Claim 16 depends from independent claim 11, which is believed to be allowable, therefore, Claim 16 is allowable. In response, the examiner is relying on the examiner’s previous comments in Section A., and incorporating said comments in the discussion hereto.  

Response to Section G. Rejection of Claims 17-20 Under 35 U.S.C. §103 as Being Unpatentable Over Mohanty (U.S. 2017/0101705) in View of Harrison (U.S. 2015/0101718) and Foster (U.S. 2012/0152416).

Appellant argues that Mohanty (US 2017/0101705) in view of Harrison (US 2015/0101718) and Foster (US 2012/0152416) fails to disclose a method of forming an aluminum alloy part that includes “an intermediate quench of the blank to a temperature between about 200°C to about 440°C at a rate between about 100°C/s to about 500°C/s” and “simultaneously performing a secondary quench on the blank and forming the blank into a part.” The examiner respectfully disagrees. 
First, it is noted that Appellant incorrectly states that “as noted above with respect to Claim 11 above, the combination of Mohanty, Harrison, and Foster fails to disclose…”, given that Claim 11 was rejected over only Mohanty (US2017/0101705). However, given the similarities in claim limitations between claim 17 and claim 1, it is interpreted as that “with respect to claim 11”, was meant to read “with respect to claim 1”. 
As stated above in Section A. (regarding claims 11, 13, and 15), the cooling step of Mohanty meets the broadest reasonable interpretation of the “intermediate quench”. In contrast to the Appellant’s argument that the examiner improperly relied on Figure 2 of Mohanty, examiner explicitly acknowledged that Mohanty, including Fig 2. of Mohanty, does not provide enough evidence to assert that the intermediate cooling step would be performed from 100 – 500 °C/s when claimed in claims 1 and 17 (and also dependent claim 12), and so, relied on Harrison (US2015/0101718) to treat the rate of cooling when claimed.
The examiner then asserted, in Section B (regarding claims 1 and 3 – 10) that both Mohanty and Harrison are analogous art in same field of endeavor, and that a person of ordinary skill in the art would be motivated to use the quench rate disclosed in Harrison in the cooling step of Mohanty for the benefit of preventing the aluminum alloy from forming two or more phases, where said benefit was disclosed in Harrison [0017], and that a person of ordinary skill in the art would have a reasonable expectation of success, given that the cooling step of Mohanty would necessarily have a cooling rate, even if not explicitly disclosed or depicted. 
Finally, the examiner acknowledged, in Section B (regarding claim 1 and 3 – 10), that while Mohanty does teach that the transferring step occurs in approximately 20 seconds [Mohanty, 0017], Mohanty did not teach that the transferring step is 10 seconds or less nor that the forming and secondary quenching are performed simultaneously. Foster (US2012/0152416) disclosed both of these limitations and disclosed that the benefits of using a transfer time of 10 seconds or less and cold die stamping and quenching include ensuring minimal heat loss and ensuring that the microstructure was maintained after removal from the dies [Foster, 0012, 0018]. The examiner stated that an ordinarily skilled artisan possessing ordinary creativity is not an automaton and would understand that these benefits disclosed in Foster would also be applicable to Mohanty. Therefore, a person of ordinary skill in the art would have motivation to combine the teachings of Foster, with those of Mohanty (and Harrison)."A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007) and "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. (See MPEP 2141.03 I) 


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

Conferees:

/DUANE SMITH/ Supervisory Patent Examiner, Art Unit 1737       

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        

                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.